Title: John E. Lovell to James Madison, 22 March 1832
From: Lovell, John E.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    New Haven:
                                
                                March 22nd. 1832.
                            
                        
                        My apology for troubling you with this letter is the desire I feel to serve a friend whom I honor and admire
                            for his distinguished genius in the Fine Arts. I have reference to Mr. Cardella, a native of Italy, and the late
                            successful instructer in drawing, music and italian, at the Mt. Pt. Class. Institution, Amherst, Mass. I have recently
                            learnt, on the authority of one of the Principals of Mt. Pt. that at some past occasion, you expressed a wish to the Revd.
                            Calvin Colton, that Mr. Cardella could be connected with the University over which you preside. At that time, had he been
                            aware of the fact, his engagements would have stood in the way of so desirable an event. He is now however at liberty,
                            having within a few months, retired from Mt. Pt. in consequence of the impaired condition of its pecuniary resources. I
                            mention this to his honor, he having generously chosen to sacrifice his own convenience to that of the Institution. It is
                            a pity that so truly excellent a school should suffer from want of sufficient patronage. I may perhaps be permitted to
                            speak in strong terms of Mr. C. as I was his colleague at Amherst for more than two years. This, of course, gave me a good
                            opportunity of forming a judgment of him, both as an artist and an instructer; and I have great reason to say he is
                            eminent in each. In Portrait, and equally in historical painting, he is certainly, if not without a rival, in the very
                            first class of great artists. I have heard good judges speak in terms quite as commendatory of his skilful and brilliant
                            execution on the Piano & the Organ. If I mistake not one of his publications, in this department, was presented or
                            shown to you, by the Revd. Mr. C. His ability as a teacher, in each of the branches which he professes, was amply
                            manifested in the success of his numerous pupils at A. In a word, he is in my opinion, a very rare & highly gifted
                            individual, possessing an unblemished moral character, with great dignity of deportment. May I, Sir, be permitted to say,
                            I think he would be a most valuable acquisition to the Virginia University, and as he is at this time disengaged, I
                            presume his services might be secured. I have frequently heard him express a desire to enjoy the more congenial climate of
                            the south, whilst he could but feel proud of the connexion. Will you excuse Sir, the freedom I have taken, and do me the
                            further favor of an early line in reply. I am, Sir: With great respect Your very obedient Servt.
                        
                            
                                John E. Lovell.
                         Principal of the Lancasterian School
                    P. S. I should not omit to mention that Mr. C. is in possession of a splendid collection of Historical and other paintings,
                            which have elicited the free praise of the artist & Connoisseur. These are of his own production.